Citation Nr: 1717047	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A bilateral hearing loss disability did not manifest in-service or for many years thereafter and is not related to service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a notice letter in January 2012, prior to the unfavorable adjudication in April 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

During the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, and explained a service connection claim. In addition, the VLJ held the record open for 30 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA examination in April 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report and opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a bilateral hearing loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

While the VA examiner in April 2012, did not appear to base the opinion on properly converted units from ASA to ISO, as discussed below in greater detail, given that the converted findings still do not support a finding of hearing loss in-service, the Board finds this error is harmless and it does not render the opinion inadequate for adjudication purposes.

As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

II. Compliance with Prior Remand

Previously, the case was remanded in February 2015 for additional development. VA treatment records from St. Cloud and Fargo VAMC from December 2000 to March 2015 have been associated with the claims file. In light of the above development, the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. The Veteran reports his hearing loss is a result of noise exposure in-service. For the reasons provided below, the Board finds that service connection for a bilateral hearing loss disability is not warranted. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, to include hearing loss, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has a diagnosis of bilateral sensorineural hearing loss. See April 2012 VA examination. The Veteran reports his symptoms of hearing loss are a result of noise exposure in-service. The Veteran reports post-service he worked in a factory, as a welder and regularly wore ear protection. Additionally, the Veteran noted recreational hunting after service on occasion but has not done so in many years. The Veteran reports exposure to noise in-service while working as a cook when he was stationed on the North Korean border, specifically artillery and mortar fire. See June 2013 hearing transcript. Additionally, the Veteran reported being exposed to loud noises while working as a cook and exposure to equipment in the kitchen. 

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

However, bilateral ear hearing loss was not "noted" during service or within one year of separation. The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to a hearing loss disability. Further, on the discharge examination in January 1967, the Veteran did not have a significant threshold shift in hearing in either ear. 

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The ASA results are the figures on the left of each column and are not in parentheses. The Board notes that the VA examiner in April 2012 did not convert the Veteran's in-service audiological examinations prior to October 31, 1967 into ISO units. However, the Board finds this error to be harmless. After converting the Veteran's May 1965 and January 1967, scores to ISO units, any shifts in-service from entrance to separation are not significant threshold shifts.  The scores for the Veteran's entrance examination in May 1965 and separation examination in January 1967 have been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows:

On the audiological evaluation in May 1965, pure tone thresholds, in decibels, were as follows:




HERTZ

  

500
1000
2000
4000
RIGHT
5 (20)
5 (15)
10 (20)
25 (30)
LEFT
0 (15)
5 (15)
5 (15)
20 (25)

On the audiological evaluation in January 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (10)

The Veteran was afforded a VA examination in April 2012. The Veteran had bilateral sensorineural hearing loss. See April 2012 VA examination. On the audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
85
75
LEFT
30
30
60
85
90

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear. The examiner noted sensorineural hearing loss. The examiner found that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in active service. The examiner noted the Veteran's reports of noise exposure in-service and the Veteran's enlistment and separation audiogram which indicated normal hearing bilaterally. The examiner noted no significant threshold shifts from enlistment to separation in either ear. The examiner noted the Veteran's work post-service in a refrigeration factory as a welder with recreational noise exposure from hunting, chainsaw and lawn mower use. The examiner found that that based on the Veteran's normal separation audiogram and no significant threshold shifts from entrance to separation and his significant post-service noise exposure it was less likely that the Veteran's hearing loss is the result of noise exposure during military service. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of probative value.

Private treatment records have been associated with the claims file. On an audiological evaluation in June 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
85
80
LEFT
30
40
65
80
85

In addition, VA treatment records have been associated with the claims file. VA treatment records in April 2004 note the Veteran reported his hearing is fair. See April 2, 2004 VA primary care note. 

After consideration of all the evidence of record, the Board finds that service connection for a bilateral hearing loss disability is not warranted.  The earliest indication of any hearing loss following the Veteran's separation from service is his claim in December 2011 and the April 2012 VA examination documenting sensorineural hearing loss as defined in VA regulations. 38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to report when he first began experiencing hearing problems. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observations. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006). However, in this case the Board finds that the Veteran's assertions of hearing loss bilaterally and the symptoms of such in and since service are outweighed by the more probative evidence of record. The Veteran's service treatment records reflect no complaint, finding or diagnosis of hearing loss and the Veteran specifically denied hearing loss on the report of medical history at discharge. See January 1967 Report of Medical History. Here the contemporaneous in-service record, prepared by a skilled professional and his denial of pertinent pathology are more probative and more credible than remote lay statements advanced in support of a claim for benefits. The only other opinion with respect to etiology is that of the Veteran. The Veteran is competent to testify to his observations, and the RO and the VA examiner conceded his in-service noise exposure, as does the Board. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. However, on the question as to whether his current bilateral hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who performed the April 2012 VA examination is of greater probative weight than the more general assertions of the Veteran.  The weight of the evidence reflects that the bilateral hearing loss disability did not manifest in-service, did not manifest within the one year presumptive period or for many years thereafter, and there is no relationship between the current bilateral hearing loss disability and the conceded in-service noise exposure.

As indicated, the record reflects the Veteran has been diagnosed with bilateral sensorineural hearing loss. However, an organic disease of the nervous system was not "noted" during service or within one year of separation. In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation. 38 C.F.R. § 3.303(b). As such, service connection may not be granted on a direct of presumptive basis. Nor may service connection be established based on continuity of symptomatology.

In this case, there is no competent evidence of record otherwise linking the Veteran's hearing loss to his active service. The VA medical opinion in April 2012 weighs against the claim, and the Board finds this opinion is highly probative, as the examiner reviewed the Veteran's claims file, noise exposure in-service and conducted a thorough examination. The examiner found that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of active service. See April 2012 VA examination.  The examiner noted the Veteran's normal hearing bilaterally at separation and absence of significant threshold shifts from entrance to separation. Further, the examiner noted the Veteran's significant post-service noise exposure, and found it was less likely that the Veteran's hearing loss is a result of noise exposure during service. Id. 

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's bilateral hearing loss disability is causally related to his active service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


